Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Cristiano (Reg. No. 70405) on 01/12/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
receiving an indication of a gesture; 
determining a status with respect to an application in response to receipt of the indication of the gesture, wherein the application comprises a clock application; and
 	causing provision of haptic feedback that provides information relating to the status that was determined with respect to the application, wherein causing provision of haptic feedback comprises causing provision of haptic feedback having one or more characteristics that are indicative of the status determined with respect to the application, wherein a temporal characteristic of the haptic feedback is indicative of a numerical property of the status determined with respect to the application, wherein the gesture is performed by at least two fingers, and comprises a touch gesture with at least two fingers touching a display from initiation of the gesture until recognition of the gesture.


3.	(Cancelled) 

4.	(Cancelled) 

5.	(Cancelled) 

6.	(Currently Amended) The method of claim 1, wherein receiving the indication of the gesture comprises receiving the indication of the touch gesture being performed with respect to a selectable item displayed on the display, and wherein the selectable item is a specific portion of the 

7.	(Currently Amended) The method of claim 1, wherein receiving the indication of the gesture comprises receiving the indication of the gesture being performed with respect to a selectable item displayed on the display, and wherein the selectable item is any portion of the 

8.	(Cancelled) 

9.	(Original) The method of claim 1, wherein causing provision of the haptic feedback comprises referencing a feedback lexicon defining a feedback response to be provided for the status determined for the application.  

10.	(Currently Amended) The method of claim 1, wherein the temporal characteristic comprises a frequency or a number of bursts of haptic feedback.

11.	(Cancelled) 

12.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
receive an indication of a gesture; 
determine a status with respect to an application, in response to receipt of the indication of the gesture, wherein the application comprises a clock application; and
cause provision of haptic feedback that provides information relating to the status that was determined with respect to the application, wherein the at least one memory and the computer program code are configured to, with the processor, cause the apparatus to cause the provision of haptic feedback by causing provision of haptic feedback having one or more characteristics that are indicative of the status determined with respect to the application, wherein a temporal characteristic of the haptic feedback is indicative of a numerical property of the status determined with respect to the application, wherein the gesture is performed by at least two fingers, and comprises a touch gesture with at least two fingers touching a display from initiation of the gesture until recognition of the gesture. 

13.	(Cancelled) 

14.	(Cancelled) 

15.	(Original) The apparatus of claim 12, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to cause provision of the haptic feedback by referencing a feedback lexicon defining a feedback response to be provided for the status determined for the application.  



17.	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
receiving an indication of a gesture; 
determining a status with respect to an application, in response to receipt of the indication of the gesture, wherein the application comprises a clock application; and
causing provision of haptic feedback that provides information relating to the status that was determined with respect to the application, wherein the program code instructions for causing the apparatus to cause provision of haptic feedback comprise program code instructions for causing provision of haptic feedback having one or more characteristics that are indicative of the status determined with respect to the application, wherein a temporal characteristic of the haptic feedback is indicative of a numerical property of the status determined with respect to the application, wherein the gesture is performed by at least two fingers, and comprises a touch gesture with at least two fingers touching a display from initiation of the gesture until recognition of the gesture. 

18.	(Cancelled) 

19.	(Currently Amended) The computer program product of claim 17, wherein the program code instructions for causing provision of the haptic feedback comprise program code instructions for referencing a feedback lexicon defining a feedback response to be provided for the status determined for the application.  

20.	(Cancelled) 



22.	(Previously Presented)  The method of claim 1, wherein a first set of the haptic feedback is indicative of an hour, and a second set of the haptic feedback is indicative of minutes.  

23.	(Previously Presented)  The method of claim 1, wherein the status is a time remaining until an alarm, indicated by the clock application, and wherein causing provision of the haptic feedback comprises causing provision of a frequency of pulses that is proportional to a characteristic of the time remaining.

24.	(Previously Presented)  The apparatus of claim 12, wherein the status is a time indicated by the clock application, and wherein causing provision of the haptic feedback comprises causing provision of a frequency of pulses that is proportional to a characteristic of the time indicated by the clock application.

25.	(Previously Presented)  The computer program product of claim 17, wherein the status is a time indicated by the clock application, and wherein causing provision of the haptic feedback comprises causing provision of a frequency of pulses that is proportional to a characteristic of the time indicated by the clock application.


Allowable Subject Matter
Claims 1-2, 6-7, 9-10, 12, 15, 17, 19 and 21-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeh et al., US PGPUB 2010/0261505 discloses the contact-related information can be used to identify the gesture, the number of contact objects such as fingers, the type of contact object, the contact area, the contact position, and so forth, thereby determining the functions to be executed [0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
1/12/2021